IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-59,552-03



                        IN RE RUBEN GUTIERREZ, Relator



     ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
      MANDAMUS AND APPLICATION FOR WRIT OF MANDAMUS
 IN CAUSE NO. 1998-CR-1391-A IN THE 107TH JUDICIAL DISTRICT COURT
                        CAMERON COUNTY



      Per curiam.

                                       ORDER

      We have before us a motion for leave to file an application for a writ of mandamus

and an application for a writ of mandamus. In April 1999, a jury convicted Relator of the

offense of capital murder. In May 1999, the jury answered the special issues submitted

pursuant to Texas Code of Criminal Procedure article 37.071, and the trial court,

accordingly, sentenced Relator to death. This Court affirmed Relator’s conviction and

sentence on direct appeal. Gutierrez v. State, No. AP-73,462 (Tex. Crim. App. Jan. 16,
                                                                                Gutierrez - 2

2002) (not designated for publication). This Court denied relief on Relator’s initial post-

conviction application for a writ of habeas corpus. Ex parte Gutierrez, No. WR-59,552-

01 (Tex. Crim. App. May 14, 2008) (not designated for publication). This Court also

dismissed a subsequent post-conviction application for a writ of habeas corpus. Ex parte

Gutierrez, No. WR-59,552-02 (Tex. Crim. App. Aug. 24, 2011) (not designated for

publication).

       Relator is set to be executed on October 30, 2019. He has now filed a motion for

leave to file an application for a writ of mandamus and an application for a writ of

mandamus in which he challenges the validity of the execution warrant issued in his case.

       Before this Court makes a decision on Relator’s motion for leave to file, the Court

would like the Respondent, the Honorable Benjamin Euresti, Jr., Judge of the 107 th

Judicial District Court and the Honorable Eric Garza, District Clerk of Cameron County,

to provide this Court with a copy of the Warrant of Execution issued by the clerk and

delivered to the Sheriff of Cameron County and tell us whether the warrant issued with

the required seal of the court affixed. Because the impending execution date is quickly

approaching, the judge and the clerk have seven (7) days from the date of this order to

comply with this Court’s order and to file any other response to Relator’s pleadings. No

extensions of time will be entertained.

       IT IS SO ORDERED THIS THE 11 th DAY OF OCTOBER, 2019.

Do Not Publish